Order entered December 3, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00920-CV

                        J.R., A JUVENILE, Appellant

                                        V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 305th Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. JD-20-00313-X

                                   ORDER

      Before the Court is appellant’s December 2, 2020 unopposed motion for an

extension of time to file his brief on the merits. We GRANT the motion and

extend the time to December 9, 2020.


                                             /s/   KEN MOLBERG
                                                   JUSTICE